Citation Nr: 1341552	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to service connection for peripheral artery disease.

5.  Entitlement to service connection for arthritis of the right hand.

6.  Entitlement to service connection for arthritis of the left hand.

7.  Entitlement to service connection for arthritis of the right foot.

8.  Entitlement to service connection for arthritis of the left foot.

9.  Entitlement to service connection for impingement syndrome of the right shoulder.

10.  Entitlement to service connection for degenerative joint disease of the left shoulder.

11.  Entitlement to service connection for degenerative joint disease of the right hip.

12.  Entitlement to service connection for degenerative joint disease of the left hip.

13.  Entitlement to service connection for degenerative joint disease of the right knee.

14.  Entitlement to service connection for degenerative joint disease of the left knee.  

15.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

16.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

17.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

18.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

19.  Entitlement to service connection for bilateral hearing loss.

20.  Entitlement to service connection for diabetic retinopathy.

21.  Entitlement to service connection for erectile dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991.  He had active duty for training from April to August 1968.  He had other periods of active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for each disability at issue.  

All issues other than entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

A bilateral hearing loss disability has not been demonstrated following the Veteran's discharge from service.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by active service or active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A December 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The RO arranged for a VA examination regarding the claim for service connection for bilateral hearing loss.  The Board has found the examination adequate to consider this issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Under the law, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Veteran was seen in a service department facility in November 1978.  He had been referred with a provisional diagnosis of bilateral perforated eardrums.  It was indicated no perforated tympanic membranes were seen.  He was again seen in a service department facility for right ear pain in September 1993.  The assessment was right otitis media.

Audiograms were conducted for the reserves on various occasions.  On audiometric examination in August 1978, the hearing threshold levels in decibels were 10, 5, 5, 15 and 5 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  A hearing loss was shown on several audiograms.  August 1980 and September 1983 audiometric tests showed the hearing threshold level in decibels in the right ear was 25 at 3,000 Hertz.  A December 1992 audiogram disclosed the hearing threshold level in decibels in the right ear was 35 at 500 Hertz.  On the audiometric examination in August 1996, the hearing threshold levels in decibels were 5, -5, 5, 10 and 10 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 10, 10, 10 and 0.  

In a statement received in December 2009, the Veteran's spouse related she is a certified occupational therapist assistant.  She asserted the Veteran had a hearing loss and noted she constantly had to ask him to turn the sound on the television down.  She added she had been married to him for over 20 years and had known him for many years prior to that and denied he had any noise exposure in an industrial environment.  

A VA audiometric examination was conducted in December 2009.  The Veteran complained of decreased hearing.  He described noise exposure in service when he was a marine safety officer inspecting ships while loading engine rooms.  An audiogram showed that the hearing threshold levels in decibels in the right ear were 15, 20, 20, 25 and 30, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 20, 20, 20, 20 and 25.  Speech discrimination was 96% in each ear.  The diagnosis was the Veteran had non-disabling hearing loss in the right ear and normal hearing in the left ear.  The examiner further noted the Veteran had a mild sensorineural hearing loss at 4,000 Hertz in the right ear.  

Initially, the Board acknowledges that several audiograms for the reserves reflect the Veteran has a hearing loss.  However, the December 2009 VA audiometric test fails to show the Veteran has hearing loss disability as defined by 38 C.F.R. § 3.385.  The Board believes that more probative weight should be given to the December 2009 VA examination.  By regulation, audiometric testing for VA purposes must meet certain criteria, and the Board believes that a VA audiometric test would be more likely to be conducted in accordance with the regulatory criteria as opposed to testing during reserve service.  Moreover, the December 2009 test is the most current test.  

The Board acknowledges the assertions of the Veteran that he has a bilateral hearing loss that is related to service. He is competent to report he was subjected to acoustic trauma in service.  Lay persons are competent to provide opinions on some medical issues; however, the specific issue in this case, the existence of a hearing loss disability, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Board stresses to the Veteran that hearing loss disability for VA purposes is defined by regulation, and the Board is bound to follow the regulation.  Although certain evidence may indeed suggest that his hearing acuity has decreased and is less than normal, the objective evidence does not show that it rises to the level of hearing loss disability under 38 C.F.R. § 3.385.  It is only when hearing acuity has worsened to the levels set forth in this regulation that hearing loss disability for VA purposes can be found to exist. 

In sum, the record fails to establish the Veteran has been found to have hearing loss disability in either ear.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Since the record fails to establish the Veteran has a bilateral hearing loss disability, there is no basis on which service connection may be granted.


ORDER

Service connection for bilateral hearing loss is denied.  To this extent, the appeal is denied. 


REMAND

The Veteran also asserts service connection is warranted for numerous disabilities.  During the hearing before the undersigned in March 2013, the Veteran testified that he was exposed to various contaminants, including dioxin, and this caused his disabilities.  He reports that he worked in several ports and that he was responsible for wetlands and marine sanctuaries, and that in the course of his duties, he was exposed to various chemicals.  

It appears from a review of the record that the specific periods the Veteran had active duty for training have not been documented.  

In a statement dated May 2010, J.E. Rathbun, M.D. related he was the Veteran's primary care provider.  He asserted the Veteran's medical maladies included atherosclerotic vascular disease, hypertension, peripheral arterial disease; atherosclerotic heart disease with coronary artery disease, diabetes mellitus, type II, and chronic renal failure.  He claimed the Veteran had a history of dioxin exposure during the Vietnam era.  The physician opined that the majority of the Veteran's maladies can be associated, and are more likely than not, related to exposure to herbicides, such as dioxin.  He specifically cited diabetes, ischemic heart disease, peripheral neuropathy, hypertension and chronic renal failure.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO should verify all periods of the Veteran's service with the reserves, to include active duty for training and inactive duty for training.

2.  The RO should request from the appropriate authority the personnel and medical records from the Veteran's reserve service, to include any incident reports, etc. involving activities which would have exposed the Veteran to any contaminants.
      
3.  After undertaking any additional development deemed necessary, the RO should make a determination as to whether the Veteran was exposed to any contaminants, to include dioxin, during his reserve service.

4.  If, and only if, the RO finds the Veteran was exposed to any contaminants, to include dioxin, during his reserve service, the RO should schedule appropriate examinations to determine the nature and etiology of all disabilities for which he claims service connection.  The claims folder should be made available to the examiners in conjunction with the examinations.

The examiners should state whether it is at least as likely as not that his disabilities are related to service, to include exposure to any confirmed contaminants.  The examiners should provide a rationale for any opinions set forth

5.  The RO should then review the record and adjudicate the claims.  The RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


